                                          Case 5:21-cv-05275-BLF Document 16 Filed 07/27/21 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     CELLCO PARTNERSHIP, et al.,                      Case No. 21-cv-05275-BLF
                                   8                    Plaintiffs,
                                                                                          SUA SPONTE JUDICIAL REFERRAL
                                   9             v.                                       FOR PURPOSE OF DETERMINING
                                                                                          RELATIONSHIP
                                  10     VOIP-PAL.COM, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          In accordance with Civil Local Rule 3-12(c), IT IS HEREBY ORDERED that the above
                                  14   captioned case is referred to the Honorable Lucy H. Koh for consideration of whether the case is
                                  15   related to 20-cv-03092-LHK, Cellco Partnership v. Voip-Pal.com, Inc., or 18-cv-06054-LHK,
                                  16   Voip-Pal.com, Inc. v. Verizon Wireless Services, LLC et al.
                                  17

                                  18          IT IS SO ORDERED.
                                  19

                                  20   Dated: July 27, 2021
                                  21                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                  22                                                  United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
